Citation Nr: 1758117	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a separate compensable evaluation for right knee degenerative joint disease (DJD), with torn medial and lateral menisci, for limited or painful motion.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to October 1968.  Among other commendations, he was awarded the Purple Heart for his honorable service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded the issue of entitlement to an initial evaluation in excess of 10 percent for DJD of the right knee in May 2014.  The Board again considered this matter in May 2016, at which time the Board granted an evaluation of 20 percent for DJD of the right knee pursuant to DC 5258, but it withdrew the 10 percent evaluation pursuant to Diagnostic Code 5261-6010 due to concerns about possible pyramiding.  At that time, the Board also remanded the issue of entitlement to an increased evaluation for PTSD.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) the portion of the Veteran's May 2016 decision that withdrew the separate 10 percent evaluation pursuant to DC 5261-5010.  In July 2017, the Court granted a Joint Motion for Partial Remand (JMPR) that vacated the portion of the May 2016 Board decision that failed to continue a separate 10 percent rating pursuant to DC 5261-5210.  However, the JMPR did not disturb the granting of a 20 percent evaluation pursuant to DC 5258.

The issue of a higher evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's right knee disability has been manifested by degenerative changes of the joint shown on x-ray and painful motion, but at no point during the appeal has the Veteran's right knee been ankylosed; nor has there been objective evidence of flexion limited to less than 60 degrees or less or extension limited to more than 5 degrees.


CONCLUSION OF LAW

The criteria for a separate evaluation of 10 percent, and no higher, for right knee DJD pursuant to Diagnostic Code 5261-5010 have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5258, 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, the Board previously ceased the Veteran's 10 percent evaluation for limited or painful motion of the right knee pursuant to DC 5261-5010 when it granted a higher evaluation of 20 percent under DC 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  At that time, the Board found that separate ratings were not permissible under both DC 5010 and DC 5258 because separate ratings pursuant to these Diagnostic Codes would constitute impermissible "pyramiding," which is prohibited by 38 C.F.R. §4.14.  In the JMPR, the Board was found to have provided inadequate reasons and bases for its conclusion that separate evaluations for both DC 5010 and DC 5258.  

As the JMPR explains, an essential inquiry in the determination of whether separate disability ratings are warranted under different diagnostic codes is whether any of the symptomatology for any service-connected condition is duplicative or overlapping with that of another service-connected disability.  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Here, the Veteran first contended in August 2008 that he experienced sharp pains, restrictive movement, and swelling after normal extended use in his right knee.  At that time, the Veteran also reported leg cramps in a normal seated position and restrictions in his ability to engage in normal sporting activities.  To evaluate his claim, he attended a VA medical examination in August 2008 at which he reported occasional discomfort and swelling on and off but mostly with prolonged activities such as standing or walking.  He also informed the examiner of a history of an arthroscopy in 2004 and that he was at that time feeling a frequent sensation of popping in the knee joint and an occasional sensation of giving out.  He denied any locking or flare-ups in his symptoms.  Upon examination, the Veteran had a normal gait without signs of local tenderness or obvious atrophy.  However, he did present with signs of crepitus and had minimal diffuse swelling in the right knee, with the right knee measured to be one inch greater in circumference than the left.  The Veteran had flexion to 130 degrees without pain and x-rays taken at that time revealed mild degenerative changes.  

The Veteran next attended a VA medical examination in April 2009 at which time he again had flexion to 130 degrees without limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after three repetitive passive and active movements.  However, the Veteran did have mild discomfort at the end of his range of motion of the right knee.

In subsequent VA treatment records from June and July 2009, the Veteran reported different degrees of pain.  At the earlier examination, the Veteran rated his pain as a three or four out of a scale of one to ten.  Clinically, the Veteran was found to have full range of motion in all joints except for pain with flexion of his right knee.  In the July 2009 VA treatment note, the Veteran rated his pain at a seven out of ten in addition to locking, popping, instability, and swelling.  Although the Veteran had no laxity or effusion, he did have tenderness in this joint and his range of motion was limited to 120 degrees.  By December 2009, the Veteran's treatment notes indicate that he began planning for an impending surgery in his right knee.  At that time, the Veteran again had positive crepitation in the right knee but had full range of motion in each joint.

The record does not indicate that the Veteran ultimately underwent an additional surgical procedure in his right knee.  However, he did attend an additional VA medical examination in July 2014 pursuant to the Board's May 2014 remand directives.  Although he denied flare-ups in his symptoms at that time, the Veteran reported that his continued right knee pain was no better than it had been before and caused difficulties with activities such as walking, standing, or prolonged sitting.  Upon examination, he had flexion to 90 degrees with pain at 80 degrees and he failed to demonstrate any additional loss of flexion with repetitive use.  His extension was normal both initially and upon repetitive use.  However, the examiner noted that the Veteran did exhibit functional loss or impairment of the right knee due to less movement than normal, pain on movement, instability of station, and disturbance of locomotion.  

Pursuant to these symptoms and objective findings, the Board found that a 20 percent rating was warranted pursuant to 5258 as use of this Code was more favorable to the Veteran and as the Veteran's right knee had resulted in surgical intervention and dislocated semilunar cartilage.  The Veteran's clinical records also show periods of joint effusion, swelling, and pain in the right knee in addition to recurrent episodes of painful motion and limitation of motion in the right knee that fails to meet the criteria for a compensable rating based on DC 5260 or 5261.

Notably, in the course of the instant appeal, the Court issued Lyles v. Shulkin, No. 16-09994 (Vet. App. Nov. 29, 2017).  In that case, the Court explicitly held that evaluation of a knee disability under Diagnostic Codes 5257 or 5261 or both did not, as a matter of law, preclude a separate evaluation of a meniscal disability of the same knee pursuant to DC 5258 or 5259.  It explained that "entitlement to a separate evaluation in a given case depends on whether the manifestations of disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different DC."  In Lyles, the Court also advised that "where a certain manifestation of a disability has not been compensated via an assigned evaluation under a particular DC, evaluation of that manifestation under another DC would not constitute pyramiding."  

With respect to the instant case, the Board finds that the Veteran's episode of effusion and pain in the right knee have been compensated by the 20 percent evaluation for dislocation of the semilunar cartilage under DC 5258.  The criteria for such an evaluation also contemplate and require frequent episodes of "locking."  However, this evaluation does not specifically contemplate the symptom of painful motion.  As explained above, numerous clinical records document the Veteran's painful motion.  As painful but noncompensable loss of motion is explicitly contemplated under DC 5010 and DC 5003, the Board finds that the manifestation of the Veteran's right knee DJD with painful motion does not overlap with and has not been compensated by the 20 percent evaluation for the "locking," pain, and effusion under DC 5258.  As such, the Board finds that the assignment of a separate 10 percent evaluation is warranted pursuant to Diagnostic Codes 5010 and 5003.  

ORDER

Entitlement to a 10 percent evaluation, and no higher, for right knee DJD with limited or painful motion under DC 5003-5010 is granted.


REMAND

As noted above, the Board remanded the issue of entitlement to an increased evaluation for PTSD in its May 2016 decision.  The Board found that the Veteran has submitted a timely notice of disagreement with respect to this issue and, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), remanded that issue in order for the RO to issue a Statement of the Case (SOC).  A review of the record reveals that the Veteran has not yet been provided an SOC.  A remand by the Court or the Board grants a claimant the right to substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As there has been no action in furtherance of the Board's May 2016 directives, the Board must again remand the issue of entitlement to an increased evaluation for PTSD.

Accordingly, this matter is REMANDED for the following action:

Issue an SOC to the Veteran and his accredited representative that addresses the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.  If the Veteran files a substantive appeal, certify the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


